CJ1a

                                .I                            *
:           ..                   ..-
                                                              .
        .:                                                                                                       _.”
            .                          ‘.
         ..
                            .                - ..~. .

                      OFFICE OF                     THE       ATTORNEY GENERAL OF ?EXAs                          .
                                                                                                                     .
      . .
      .
                                                                      AUSTIN                    ..
                                                   ..
                                                 .    ‘,                                             ‘2:   :..
                                             :. .’         .      :
=z=s                             :’ ::.           .: ._
                          ,. .‘..          *,.             .‘,   ‘,~     .,         .”               .:                  .~..
                                         ,: .,. ,.       :       ;“                       .‘.
                 .:   .. a..
                         ‘.       .:.
                                   _.. .) ,. *,.. . __        ~.     ,_-
. .    ._             :.‘   ..~,’       -,          .-,                        ‘_
                                              :.                                                                                .
                                                          :       :                                   A




                                                                                         e or rould they be
                                                                                          by the tsx ool-
                                                                                          or and above the




                                       n rsqw .. tsd by p.n ex-t%x
                                                                .‘.   ool-                                  ..
                                          County to vrltc you In re-
                                           otlon of Article 7331,
                                           CiVll !R-Zttltes Acts 4lsf
                                           lid    2eeslon, &apter 29,
                                           ertinent portion of thko
                                           bl¶ provldec that    tllo tax
                                           entitled    to a fco of On9
                                           each correct ascossmnt of
                                          .h~. Inquiry as to whet!ler
                      or not the tiix col~p2tor* for the ye.grs slrrce
                      the passage o? the Qmt encn&mnt to thJs a?-
                      ttol8. .mi prior to $ho taXin, etfeot of the
                      Officor~o Selary Lateris entitled      to retain
                      the One ($l.CD) tiollcr fea owr EnO above
                                                 ..                                                 .           _.
             ;        :
         ;
                          I

         .
.                                                                           ;... .   . : .i:;

                                      ‘. .,“!”   . .. .    :.y’;.           ..-.        y::
                          .-.. ,~
    ‘.                .
                              the ~aximura allowed ‘him b
                                                       law nc fees OS of-                                       ‘_. ’
                          iioe    or whether the One ~$1.00) Dollar fee
                          uouli be lnolut9ed es regular fees and there-
                          Sore unser the Xaxlmua ?ee Law. It ~111 be
                       . noted that the laet cnendment to thle artlole
                     I     omitted n provleion theretofore  in the law                                    .’
                       .,.that the.iee should be adbltional and cumula-
                                                                                                .
                                                                    .                                   ., __ .‘.

                                                                                                ... .~.. .
                                                                                                   :
                                                                                                                     ..
                                           I find     no cnee which h?s conetruoa       . :
                                                                                                               .,
                                  61 ‘shall appreciate very much your*opinion’.
                           In regnrll to whether or not few coll.ecteti tkw-
                           ing the pariod after the last arcendroentrent
                           into effect an& prior to the tnklng effeot of the
                          .Of ricer’ 8 Salary. Law ~0~18’be aocountzble for a6
                           regular fees of offlce     or. vbsther It would be
                           retained by the tax collector       over and above the
                           raaximumal.lowecl as f8e6, m
                                 *.A
                              . Article 7331, Vernon’s hnnot9ted Clvll Btntutee,
                     reads ~6 r0110k.:      *               :

                                     @For calculi:tlng    ana preparing rei?onption
                              certiricates    rnd receipts,    reporting snd oredit-
                              ing rc2enptions;      cogtlng Conptrollerls    rcdemp-
                              tlon   nmbero on the dellmquent tax rtcord or
                              annual delltquent list,       mailing certificates
                              of redcrption ~tg tsxpnycre aftor approval by
                              the’ Comptroller;, ana for issulna receipts or                                   _.

                              certificet.es   0% redemption for property shown
                 .    _       hen the annusl &G.lnqient list,       the tax ool-
                              lactor e~hal.1b!‘: cntltlad to a frc of one aol-
                              lar (61.00) r03% ezich correot assesmcnt 0r
                              lanfl to bc sol&; 6aI.d foe to be taxed 60 C06tO
                              ega1nr.t the dsllnqucnt.       Correct naeceiment
                              aa hercln used mean6 tho inventory of all
                              propertlee o~xned by on ln~Xvl&ml for any one
                              yefir.’ ProulGc2, t&it in no ~REC6hll           the
                               Etr-to.or county bo llzble for ~.tld fe,o. For
                               checking u;, .nnil taklns off Gsllnpucncy, 65~
                               aratln;.and   ne?ortin:T vtxrlouc trnote or e+ch
    ,   .           ..a
                                        . ,,
                                                           ’                  :;
                                                                                                                                           SSti
                                                  %.
               .      .’                                                 -3
                                    . ..
                                                                  .. .                  . .
                                                   .’                              ..
                                                                                                                         :
             ..:.



               SIonorable R.~ L. Crosier,                                                     Page J
.            ) .p                         r
                                  . . . .,’
                                                                                                                         ,_-.         ._.
            -’    .. * :- .                                                                        i              ‘_
        :
            ,I .-:~~~ass&mcn~,         prorating ihe taxee thereon, a~-
             -.__  ~‘  .I,.ranging the
                 ’ and block nunbors,  Item by abetraot n&m          or lot
            . ‘.                               end oo;eplling the, delln-
               . . -’quent tax rooord herein required tc be co+
        .’.. -.          pIleG whenever them ehall be as many as two
                : .  .   yeare of bsolr taxee that have not been ln-
             aijz.:: oluded in the delinquent record, the tax ool-
                  ‘:. .3eotor &all ‘bo paid out of the general Lund              ‘.
                : : ‘.. of the county, five oent6 for eaoh witten
                        .line of the orlginel of such delinquent re-
                       . oord not to eroeed twenty-five        cents Sor any
                         one t rr?c$ OF abstract rendered, returned do-
                    ..I linQU6nt and omed by one tnxl;ayer; such tee -to                                                                        ..
                       , bo ,taxed as oosto, cdd to bc paid back into the                                                            ...
                1,:;.i general fund of the county %hen collected.            For
             ‘1. ‘>the colleotton          of dellnquont taxes on real.o6t?te
                  i end Sor’perfoming          all dutlpe relating to such
             . :- taxes ior which no oospeasntion,ls               otherwise
                         provldcd,   the tax oolleotor    ohall reocive five
             :’ : . per oent of all delinquent taxes oollectcd              by
             .(::::;. him. ’
                                                        Artiole          7691, Revised Sta&tes,        1911, providid   that:              ’
                                7 ,‘:

                                                       ‘The oolleotor of taxee,’ f’or pre,?&rioe the                         ,:        ..
                                               delific?,ycnt list and oepnmtlng the ?roFerty
                                                                                                                                  ..~ .~
                           .:
                    :.:         .
                                               pP’(?vioucly eold to the Stete frck~~that .re:,?rted
                                               to bs sold a8 delinquent for the @rece?i:lng
                                               ye&~, and certlrying    ths sano to the co;mls-
                            ..
                                               sionorl 6 court, ~hnll be entitled     to .e fee of
                                               on0 dollar ($1.00) for each corrcot aseessnent
                                               of the land to be sold, said fee io be texed
                                               66 oosts oeainst the defendant.       CIIU     ?ro.-                      .
                                               vldcd, that In no CZN? 6hnll the Statogor'cowi-
                                               tg be liable for sr;& fee6, but ln each cae                        .
                                               they 6hnll be $CKI?$a6 oosts a:                                            ,   ,
                                                                                              883
&    -.                    ‘7
                                                                                                     1




I
e ”                             .:’
!     .     _’   .~                   -*.           .
             rtoaorable   R. L: Crosier,        Page 4
i”            .                 ;    ,;,                     ._-
i

i          :‘. therefore could ‘noi be rets’lned by ths oc8llootor.
               Y.Bexar County, 11 9. W. (26) 163; Turner v. Barnea(B~“s”?
          -::.W. (2d) 325; Id. 27 9. W. (2d) 532; Cameron County 4. Pox*
          I 52 S. a.~ (26) 653; Id. 61 S.. W. (2d) 433; 64 $. h’. (2d) 140).
                        The above mentioned provision of Article 7691 re-                     ‘.~
;            mslned in force until the year 1923, when it was amended and
g’           became Article 7331, Revised Statutes, .1925, under whioh the
      .     .oollector  was not. required to account i-or, but ~could retain
             Bald fees, in addition to all other compensstlcn accorded him
             by law,
               .:
                        ArtdOle 7331 via6 &ended by the al6t Leglsi&e
             4th Called Se661011, page 30, Ch. 20, para; 8, and. this A,ct’be-                      ..
            .Oameeffective   January 1, 1.931. It will bo noted that the
             statute, a6 amended omitted the provinion providing that the
             See above mentiona’d should be edditional    end oumulativo or all
             other. fee6 and not accounted for as fee6 of office.
                       Par the purposes cf thi6 opinion    we era consideri&                   .
             only the fees provided In Article   7331 frcA Jsnusry 1, 1931 to
             January 1, 1936, the effectfve  dato of the Ofiicerac Balery Law.
                                                         .

                        Considering Article 7331 tcgether &th ArtiiJei3 3991,
             3890 and 3897, it appears that tha terms of the stat&o6 are
             1nolusive to the extent that in ordar for fee6 to be exempted
             thereunder, ,they must be spedifically  excluded. (See the case
             Of~Nlohols v, Galveston County, 229 S. X. 547.)
                         In view of the foregoing AUthOritiSS,    you are respect-
             fully advised that it is the opinion ~of- thin department that
             fee6 earned end oolleotcd    by tax collector6   under Article  7331
             during the period from January 1, 1931 to January 1, 1936 should.
             be. accounted for a6 regular fs66 of Office and could not ba re-
             tained by the tax collectors    over and abova the slsxir~un fess 86'
             allowsd by law.           1'

                                                              fully, ansviers your inquiry,




                 ATTOR%EY
                        GWERALOP Tm~s
                                                                        Arclell z!;illi~ms-
             A%‘:E3
                                                                   :,